Citation Nr: 0109258	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99-00 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of head and 
back injuries to include whether the veteran's injuries were 
incurred in the line of duty or were a result of his own 
willful misconduct.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from May 1954 to May 1956.  
His claim originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In July 2000, the Board 
remanded the matter for additional development.  The RO 
completed the development, continued the denial of service 
connection, and returned the case to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  While serving on active duty, the veteran sustained 
injuries as a result of being bitten by a guard dog and 
stabbed by a security guard on the grounds of a factory in 
Germany in October 1955.

3.  There is no record of any other injury to the veteran on 
any other date that could have reasonably resulted in the 
injuries for which he seeks service connection.

4.  When treated on October 9, 1955, for the injuries related 
to the October 1955, incident, he had the odor of alcohol on 
his breath, had incoherent speech, was semi conscious and his 
clothing was disarranged; his blood-alcohol level was 1.2 
mg/ml.  

5.  The evidence establishes that the veteran's willful and 
intentional drinking alcohol to excess was the proximate 
cause of the October 1955 incident and resulting injuries.  


CONCLUSION OF LAW

The injuries sustained by the veteran on October 8, 1955, 
were the result of his willful misconduct, and were not 
incurred in the line of duty; accordingly, service connection 
for residuals of those injuries is not in order. 38 U.S.C.A. 
§§ 105, 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.1(m), (n), 3.301 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has residuals of head and back 
injuries that were incurred in the line of duty during 
service.  Specifically, he argues that he sustained injuries 
after being assaulted by about four German nationals on May 
1, 1955, and that he was subsequently hospitalized for about 
20 days at the Landstuhl Military Hospital.  He maintains 
that he sustained dog bites and was stabbed seven times, once 
in the lung.  He has steadfastly maintained that he remembers 
the date of the incident very clearly because he had gone to 
a celebration to honor the first day of May in the German 
town near where he was stationed.  He further states that he 
sustained a concussion during the assault on May 1, 1955, and 
that he has headaches as a result.  He states that he 
received a summary court martial in relation to this 
incident, that he was fined $1.10, and that the charges were 
dropped.  

The Board observes that the VA has met its duty to assist the 
appellant in the development of this claim under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the appellant and his representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  The duty to 
suggest evidence was met during the claims process pursuant 
to 38 C.F.R. § 3.103 (2000).  The appellant was afforded 
appropriate time to submit evidence and present his argument 
at a personal hearing.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  In fact, it appears that all evidence identified 
by the appellant relative to the claims has been obtained and 
associated with the claims folder.  Specifically, the RO made 
requests to the National Personnel Records Center (NPRC) to 
obtain a line of duty (LOD) determination with regard to the 
veteran's injuries sustained in October 1955.  In the NPRC's 
response, received in April 1998, it was indicated that no 
such LOD determination could be located, and that any 
pertinent records may have been destroyed in the 1973 fire at 
the NPRC.  Under such circumstances, there is a heightened 
duty to search for information from alternative sources.  
Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  In July 2000, the RO 
sent an additional request to the NPRC requesting the 
veteran's entire personnel file to include his DA Form 20, 
all records pertaining to any disciplinary action, including 
records of any summary court martial, and a determination of 
his units of assignment during May 1, 1955 to October 8, 
1955, down to the company level or its equivalent.  Available 
records were obtained and are now in the claims folder.  

As noted, service records obtained subsequent to the Board's 
July 2000 remand cover the time period from May 1955 through 
October 1955.  These show that the veteran was treated for 
injuries sustained when he was bitten by a guard dog and 
stabbed by a security officer on October 8, 1955, in Germany.  
They do not show any record of an assault taking place or any 
treatment being rendered for injuries in May 1955.  

The veteran has maintained that he was injured in May 1955 
when walking home from a town square after having a few beers 
during a celebration.  He maintains that he was not 
intoxicated but that the last thing he remembers was walking 
down a dark street at night back to his post and having to 
pass several Germans.  He remembers feeling a bit 
apprehensive about passing them.  He maintains that he then 
woke during surgery to hear a doctor talking about the 
severity of his wounds.  He testified that he was subject to 
a summary court marshal and that he received a fine of $1.10.  
He asserts that an individual who was prepared to testify 
against him, an older German man, reportedly would have said 
that the veteran attacked him after he was found wandering 
around behind a factory.  As nobody could verify the man's 
story, the incident was reportedly dropped.  

It is well-documented in the record that the veteran was 
treated for wounds characterized as stab wounds and dog bites 
in October 1955.  A clinical record shows that the veteran 
was in fact treated following a reported altercation on 
October 8, 1955.  He was treated at the Army hospital in 
Landstuhl, Germany, on October 9, 1955, for dog bites of the 
arms and legs and stab wounds of the head, neck, shoulders, 
left arm and left chest.  There was a penetrating wound to 
the left chest and traumatic pneumothorax.  It was also noted 
that he was intoxicated.  He reportedly sustained dog bites 
from a "watchdog," and the multiple stab wounds from a German 
watchman.  It was noted that he had been intoxicated and 
wandering around near a factory.  A certificate of a medical 
officer dated October 9, 1955, showed that the veteran 
appeared incoherent and disheveled, his speech was incoherent 
and he was described as having been drinking, and was 
intoxicated and stuporous.  This form indicated that a blood 
alcohol test was requested.  A laboratory test report 
indicated that his blood alcohol level at the time of 
admission was 1.2 mg alcohol per milliliter of blood.  The 
medical officer indicated that the veteran had sustained 
multiple abrasions of the head, extremities, and torso, and 
multiple lacerated wounds of the scalp, upper arms and 
posterior chest at 0200 hours on October 9 after entry into 
the Factory Pfeiffer in Kaiserslautern when the veteran was 
involved in an altercation with the watchman during which the 
veteran was stabbed by the watchman and mauled by the 
watchdog.  A "clinical record cover sheet" indicated that he 
was absent without leave although the veteran disputes this 
report.  He was reportedly hospitalized for 19 days. 

The service personnel records include the veteran's DD 214 as 
well as morning reports from the veteran's unit dated from 
May to October 1955 showing that the injuries were not 
sustained in the line of duty at the time of the October 1955 
incident.  They also list no incident in May 1955.  Those 
personnel records, obtained in December 2000 from NPRC, show 
veteran the veteran's status during the incident had been 
changed.  On October 9, 1955 he was listed a absent sick in 
hospital, line of duty undetermined; on November 21, 1955, it 
was reported that his absent sick status was changed from 
line of duty undetermined to 'line of duty no' for the period 
from October 9, 1955, to October 28, 1955.  

The issue in this case is whether any residuals of head and 
back injuries, as shown in service, are the result of willful 
misconduct or alcohol abuse.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  An injury or disease incurred during service is 
generally regarded to be in line of duty unless it was the 
result of the veteran's own willful misconduct or, for claims 
filed after 31 October 1990, was a result of his abuse of 
alcohol or drugs.  A service department finding that injury, 
disease or death occurred in line of duty will be binding on 
the VA unless it is patently inconsistent with the 
requirements of laws administered by the VA.  38 C.F.R. 
§§ 3.1(m), 3.301 (2000); see also VAOPGCPREC 2-97, 62 Fed. 
Reg. 15565 (1997); VAOPGCPREC 2-98, 63 Fed. Reg. 31263 
(1998); Allen v. Principi, No. 99-7199 (Fed. Cir. Feb. 2, 
2001).  

Under 38 C.F.R. § 3.301(d) (2000), an injury or disease 
incurred during active military, naval, or air service shall 
not be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol by the 
person on whose service benefits are claimed.  Alcohol abuse 
is defined as the use of alcohol beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
or death of the user.  Id.

The law provides that an injury or disease incurred during 
active military, naval or air service will be deemed to have 
been incurred in line of duty and not the result of the 
veteran's own willful misconduct unless such disease or 
injury was the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 105 (West 1991).  Before finding 
basic eligibility for VA compensation benefits in this case, 
there must be a determination of whether the veteran's 
injuries in the October 1955 incident, were caused by his own 
wrongdoing thereby overcoming the presumption of incurrence 
in line of duty.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violations of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of the injury, disease or death.  38 C.F.R. § 
3.1(n)(1), (3). "'Proximate cause' is defined as 'that which, 
in a natural continuous sequence, unbroken by any efficient 
intervening cause, produces injury, and without which the 
result would not have occurred.'"  Forshey v. West, 12 Vet. 
App. 71, 74 (1998) citing Black's Law Dictionary 1225 (6th 
ed. 1990).

The United States Court of Appeals for Veterans Claims has 
held that section 105 of 38 U.S.C.A. establishes a 
presumption in favor of a finding of line of duty; if the 
Board finds that an exception does apply (in this case, 
willful misconduct), and denies the claim solely on the basis 
of such grounds, the Board must establish that denial of the 
claim is justified by a preponderance of the evidence.  See 
Forshey v. West, supra.  Thus, finding willful misconduct 
will negate the line-of-duty presumption, but the VA "must 
establish that denial of the claim is justified by a 
preponderance of the evidence."  Smith v. Derwinski, 2 Vet. 
App. 241, 244.  Therefore, if the evidence either favors the 
veteran or the evidence for and against his claim is equal, 
the claim must be granted. Only if a preponderance of the 
evidence is against the veteran's claim will it be denied.  
Forshey at 76.

The simple drinking of an alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximally and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. § 
3.301(c)(2).

The VA Adjudication Procedure Manual, M21-1, Part IV, Chapter 
11.04(c)(1) provides that a person is held responsible for 
disabling injuries or death resulting directly and 
immediately from indulgence in alcohol on an individual 
occasion and determinations of willful misconduct in such 
instances will depend upon the facts found.  Care must be 
exercised to guard against findings of willful misconduct on 
the basis of inconclusive evidence and an adverse 
determination requires that there must be excessive 
indulgence as the proximate cause of the disability or death 
in question.  Id.  A presumption of intoxication is created 
when a person's blood-alcohol percentage is .10 or more.  VA 
Adjudication Procedure Manual, M21-1, Part IV, Chapter 
11.04(c)(2);  Forshey at 75.

Although the veteran has steadfastly maintained that the date 
of the incident was not October 1955 but instead was May 
1955, the Board finds that the documentary evidence found in 
the claims file is overwhelmingly against his recollections.  
The incidents described by the veteran including the 
resulting injuries in many respects mirror the documented 
incidents in October 1955.  The Board finds it simply not 
likely that the veteran sustained the same injuries due to 
stab wounds and dog bites on two occasions in service on two 
different dates or that the extensive records regarding the 
October 1955 incident are erroneous.  Because of the 
similarity in the recounted incidents with the actual 
documented incidents, the Board must conclude that the 
veteran was injured in the documented manner only on the one 
occasion in October 1955.  There is simply no competent 
evidence to suggest that the incident did not happen as noted 
in the record, in October 1955, as noted by the medical 
personnel who treated the veteran and the Army personnel who 
prepared the line of duty notation and other reports.  The 
evidence is replete with reference to the October 1955 
incident, and this renders the veteran's recollection of the 
date of the incident of little probative value.  
Additionally, the lack of findings in May 1955 provide 
compelling reasons for the Board to conclude that the 
incident occurred in October 1955 as described in the record, 
and not as the veteran has alleged.  The Board has reviewed 
the record in an effort to identify any evidence that tends 
to make the existence of the relevant facts more or less 
likely, and it has considered not only the documentary 
evidence and testimony but also the lack of probative 
evidence of an additional injury at a different time.  The 
Board finds that the evidence tends to disprove the existence 
of another cause of the veteran's injuries than those that 
occurred October 8, 1955.

The Board finds that the record establishes that the veteran 
received the injuries described in the service medical 
records in October 1955.  He appeared to be intoxicated when 
he was treated for these injuries.  The medical records show 
that the veteran was considered intoxicated, and that he had 
a blood alcohol level of 1.2 mg alcohol per milliliter of 
blood.  He was semiconscious, appeared disheveled and his 
speech was incoherent.  He was described as having been 
drinking, and was intoxicated and stuporous.  The veteran, in 
service medical records, reported that he could not remember 
the exact events that led to his assault.  An emergency room 
clinical records indicates that the veteran was semiconscious 
when brought there from a German hospital at 0315 hours on 
October 9, 1955.  The veteran was only able to state that he 
only remembered being attacked by a dog.  

On the basis of the above analysis, there is evidence of 
significant probative weight that indicates that the incident 
in which the veteran sustained the injuries to his head and 
back was the proximate result of the veteran's abuse of 
alcohol and willful misconduct on October 8, 1955.  The 
veteran drank alcohol to excess, as supported by the record 
of his appearance after the incident, his blood alcohol level 
at the time and his inability to remember what happened to 
him.  The record shows that he was involved in an altercation 
near a factory and was assaulted by a factory watchman and 
bitten by the guard dog after entering factory premises 
apparently without authorization.  The veteran's incomplete 
memory regarding his presence at the factory or his 
intoxicated state is simply insufficient to counter the 
probative weight of the clinical records and documented 
reports.  The preponderance of the evidence shows that the 
veteran was engaged in excessive use of alcohol immediately 
prior to the incident in which he received the injuries.  
Based on the record as it stands, the Board must conclude 
that the veteran's injuries were, as the law provides, the 
result of deliberate or intentional wrongdoing with wanton 
and reckless disregard of the probable consequences, and 
thus, of willful misconduct origin.  Injuries from the 
incident are not deemed to have been incurred in line of duty 
because they were a proximate result of the abuse of alcohol 
and willful misconduct by the veteran.  38 C.F.R. § 3.301.  

On the basis of this analysis, a preponderance of the 
evidence is against a finding that the injuries to the head 
and back were incurred in service.  Since a preponderance of 
the evidence is against the veteran's claim the benefit of 
the doubt rule is not for consideration and the veteran's 
claim must be denied.


ORDER

As the injuries sustained on October 8, 1955, were the result 
of his own willful misconduct for VA purposes and not in line 
of duty, service connection for residuals of head and back 
injuries is denied.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

